Case: 2:20-cv-02008-MHW-EPD Doc #: 37 Filed: 04/20/20 Page: 1 of 1 PAGEID #: 438




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


James Khalil, et al.,

              Plaintiffs,

       v.                                            Civil Action 2:19-cv-4902

                                                      Judge Michael H. Watson
The Ohio State University,
                                                      Magistrate Judge Deavers
              Defendant.

                                           ORDER

       Plaintiff John Doe 32 moves the Court to sever his claims from this case so he can

pursue his claims individually. Mot., ECF No. 36. He also moves to substitute Marcus

Sidoti and the firm Friedman & Gilbert, LLC as counsel of record in place of present counsel

Scott E. Smith and Brian R. Noethlich with the firm Scott Elliot Smith, LPA; Adele P. Kimmel

with Public Justice, P.C.; and Debra Greenberger and Ilann M. Maazel with Emery Celli

Brinckerhoff & Abady LLP. The Court GRANTS Joe Doe 32’s motion.

       The Clerk is DIRECTED to (1) assign a new individual case number for John Doe

32; (2) mark this new case as related to all cases that are in turn related to Case No. 2:18-

cv-692; and (3) assign it to the undersigned District Judge and Chief Magistrate Judge

Deavers. Plaintiff must pay the requisite filing fee and file his individual Complaint within

fourteen (14) days of this Order.

       IT IS SO ORDERED.

                                           /s/ Michael H. Watson
                                          ______________________________
                                            MICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT
